Exceptions overruled. This is a small claim to recover for damage to a coat, G. L. (Ter. Ed. ) c. 219, §§ 21-25, removed from the Municipal Court of the City of Boston to the Superior Court where it was tried before a judge without a jury who found in favor of the plaintiff for $50. The coat was delivered to the defendant to be cleaned and when it was returned to the plaintiff “the whole thing was torn to pieces . . [it] was stiff as a board, like it has been boiled.” No formal pleadings were filed in the Superior Court. There was no error in denying the defendant’s requests. Poole v. Boston & Maine Railroad, 212 Mass. 596. Garrett v. M. McDonough Co. 297 Mass. 58. Sandler v. Commonwealth Station Co. 307 Mass. 470. Couris v. Casco Amusement Corp. 333 Mass.. 740.